MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Jun 30 2016, 8:49 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jay A. Rigdon                                            Gregory F. Zoeller
Rockhill Pinnick LLP                                     Attorney General of Indiana
Warsaw, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Adrian P. Crisostomo,                                    June 30, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         43A03-1512-CR-2377
        v.                                               Appeal from the Kosciusko
                                                         Superior Court
State of Indiana,                                        The Honorable David C. Cates,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         43D01-1505-F6-268



Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 43A03-1512-CR-2377| June 30, 2016         Page 1 of 6
                                          Statement of the Case
[1]   Adrian P. Crisostomo appeals his conviction for failure to register as a sex or

      violent offender, a Level 6 felony, following a bench trial. Crisostomo raises a

      single issue for our review, which we restate as whether he was required to

      report his change in employment in Elkhart County to Kosciusko County,

      which was the county of his principal residence, pursuant to Indiana Code

      Sections 11-8-8-7 and 11-8-8-8.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On December, 16, 2014, the court required Crisostomo to register for life as a

      sexually violent predator. On December 22, Crisostomo registered with the

      Sheriff’s Department in Kosciusko County, which was the county of his

      principal residence.1 He listed his employer as AutoZone in Elkhart County.

      Crisostomo signed a form acknowledging that he would notify the Kosciusko

      County Sheriff’s Department of any change in employment. Crisostomo’s last

      day of employment at AutoZone was March 30, 2015. On April 6, Crisostomo

      began working for Dexstar Wheel located in Elkhart County. However,

      Crisostomo did not report this change to the Kosciusko County Sheriff’s

      Department until May 4, more than one month later. As a result, the State




      1
        The parties agree that Crisostomo was also required to register as a sex offender in Elkhart County, the
      county where he was then employed, which Crisostomo did.

      Court of Appeals of Indiana | Memorandum Decision 43A03-1512-CR-2377| June 30, 2016                Page 2 of 6
      charged Crisostomo with failure to register under the sex offender statute, a

      Level 6 felony. After a bench trial, the court found Crisostomo guilty as

      charged. This appeal ensued.


                                        Discussion and Decision
[4]   Crisostomo contends that the trial court erred when it found him guilty for

      failing to register because the court ignored the plain meaning of Indiana Code

      Sections 11-8-8-7 and 11-8-8-8 (2014).2 Statutory interpretation is a question of

      law that is to be determined de novo. N.L. v. State, 989 N.E.2d 773, 777 (Ind.

      2013). Our goal in statutory interpretation is to give effect to the legislature’s

      intent. Id. “‘If a statute is clear and unambiguous, courts do not apply any

      rules of construction other than giving effect to the plain and ordinary meaning

      of the language.’” Id. (quoting Sloan v. State, 947 N.E.2d 917, 922 (Ind. 2011)).

      “However, where the language is susceptible to more than one reasonable

      interpretation, the statute must be construed to give effect to the legislature’s

      intent.” Maynard v. State, 859 N.E.2d 1272, 1274 (Ind. Ct. App. 2007), trans.

      denied.




      2
         The State contends that “[t]he essence of Defendant’s argument is that the ‘facts stated do not constitute an
      offense.’” Appellee’s Br. at 6. And the State maintains that Crisostomo has “waived his claim” because,
      under Indiana Code Section 35-34-1-4, Crisostomo was required to file a motion to dismiss, which he did not
      do. Id. However, in his brief on appeal, Crisostomo is not alleging that the facts in the information do not
      constitute an offense; rather, he contends that the facts stated are not true. Therefore, he was not required to
      file a motion to dismiss, and the State’s contention of waiver is without merit. State v. Gill, 949 N.E.2d 848,
      850 (Ind. Ct. App. 2011), trans denied.

      Court of Appeals of Indiana | Memorandum Decision 43A03-1512-CR-2377| June 30, 2016                  Page 3 of 6
[5]   We reject Crisostomo’s argument and hold that the language of the statute is

      clear and unambiguous. Indiana Code Section 11-8-8-7(a) specifies who must

      register as a sexually violent predator. Subsection 7(a)(1) requires persons who

      reside in Indiana to register; subsection 7(a)(2) requires persons working in

      Indiana to register; and subsection 7(a)(3) requires persons attending school in

      Indiana to register. And Indiana Code Section 11-8-8-7(b) specifies where a sex

      offender must register. Under subsection 7(b), a sex or violent offender who

      must register under subsection 7(a)(1) shall register in the county where he

      resides. Under subsection 7(c), a sex or violent offender who must register

      under subsection 7(a)(2) shall register in the county where he works. And if a

      sex offender is required to register under both 7(a)(1) and 7(a)(2), then he shall

      register in both the county in which he resides and the county in which he

      works. Ind. Code § 11-8-8-7(b) (emphases added) (If offender required to

      register under 7(a)(1) “is also required to register under subsection 7(a)(2) or

      7(a)(3),” he “shall also register with the local law enforcement agency in the

      county” where he works or goes to school.); Ind. Code § 11-8-8-7(c) (emphases

      added) (Offender required to register under 7(a)(2) “is also required to register

      under subsection 7(a)(1) or 7(a)(3),” and “shall also register with the local law

      enforcement agency in the county” where he resides.).


[6]   Indiana Code Section 11-8-8-8(a) specifies what information a sex or violent

      offender must provide upon registration. Most notably, subsection 8(a)(3)

      requires a sex or violent offender to provide “the name and address of each of

      [his] employers in Indiana” if he is required to register under subsection 7(a)(2).

      Court of Appeals of Indiana | Memorandum Decision 43A03-1512-CR-2377| June 30, 2016   Page 4 of 6
      And subsection 8(c) provides that, “[i]f the information described in subsection

      (a) changes, the sex or violent offender shall report in person to the local law

      enforcement authority having jurisdiction over [his] principal address not later

      than seventy-two (72) hours after the change and submit the new information to

      the local law enforcement body.”


[7]   Crisostomo argues that he was only required to register under subsection

      7(a)(1), as a resident of Indiana, and that he was not required to register under

      subsection 7(a)(2), as a person working in Indiana. That is, he interprets

      Section 11-8-8-7 such that he cannot be required to register under both

      subsections 7(a)(1) and 7(a)(2). Thus, he claims he was not required to provide

      the Kosciusko County Sheriff’s Department with his updated employment

      information pursuant to subsection 8(a)(3) and (c) because he was not required

      to register under 7(a)(2).


[8]   We cannot agree. First, the statute plainly states that a sex or violent offender

      may have to register under more than one subsection. For example, Indiana

      Code Section 11-8-8-7(b) states, “[i]f the sex or violent offender is also required

      to register under subsection (a) (2) or (a) (3), the sex or violent offender shall

      also register with the local law enforcement authority in the county in which the

      offender is required to register under subsection (c) or (d).” (Emphases added.)

      Second, Indiana Code Section 11-8-8-8(c) states, “[i]f the information described

      in subsection (a) changes, the sex or violent offender shall report in person to

      the local law enforcement authority having jurisdiction over the sex or violent

      offender’s principal address not later than seventy-two (72) hours after the

      Court of Appeals of Indiana | Memorandum Decision 43A03-1512-CR-2377| June 30, 2016   Page 5 of 6
       change. . . .” (Emphasis added.) Therefore, under the plain language of the

       statute, Crisostomo was required to submit his change in employment

       information to the Kosciusko County Sheriff’s Department within seventy-two

       hours of the change having occurred.


[9]    Moreover, we agree with the State that Crisostomo’s proffered interpretation of

       the statute would lead to an absurd result. “We review the statute as a whole

       and presume the legislature intended logical application of the language used in

       the statute, so as to avoid unjust or absurd results.” State v. Prater, 922 N.E.2d

       746, 748 (Ind. Ct. App. 2010), trans. denied. The purpose of the statute is to

       notify the community for its safety. N.L., 989 N.E.2d at 778. Yet, under

       Crisostomo’s interpretation, the county where he lives would not know where

       he works and his community would not have proper notice of his whereabouts.

       We do not accept that interpretation. Accordingly, we affirm Crisostomo’s

       conviction.


[10]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 43A03-1512-CR-2377| June 30, 2016   Page 6 of 6